WENTWORTH, Judge.
The appealed order, finding claimant to be an employee for purposes of the Workers’ Compensation Act, patently fails to dispose of all matured issues and is therefore dismissed. City of Tampa v. Fein, 438 So.2d 442 (Fla. 1st DCA 1983); Winkel v. Grand Union Stores, 436 So.2d 351 (Fla. 1st DCA 1983); Crown Hotel v. Friedman, 420 So.2d 418 (Fla. 1st DCA 1982); Town of Palm Beach v. Watts, 426 So.2d 1312 (Fla. 1st DCA 1982); Monroe County Sheriff's Department v. Ruth, 424 So.2d 905 (Fla. 1st DCA 1982); Wash House v. Tucker, 413 So.2d 813 (Fla. 1st DCA 1982).
SHIVERS and NIMMONS, JJ., concur.